J.M. Johnson, J.
¶113 (concurring) — I agree with the analysis of Justice González’s concurrence. I write separately, however, to express concern that due to the city of Seattle’s (City) failure to investigate and follow procedural rules, the jury may have been denied the benefit of relevant evidence and testimony by the challenged orders of the court here. The burden of these errors will fall on the City’s taxpayers, who must now foot the bill for the $12.75 million judgment in favor of Mark Jones.
¶114 The City’s counsel apparently failed to conduct a timely diligent investigation that led to violations of procedural rules designed to ensure a fair trial and ultimately led to the exclusion of evidence. The trial court itself cited that “[t]he City devoted little effort to investigating this case until its third set of lawyers was retained in early 2009.” Clerk’s Papers at 9780 (court’s decision and order). The court also noted that “[t]he City did not focus on Mr. Jones’ damages at all.” Id.
¶115 Although I agree with Justice González that trial courts must have broad latitude to handle discovery violations after trial commences, the City did a grave disservice to its taxpayers and the fact-finding process through such rule-breaking. It is conceivable that if the excluded testimony and evidence had been timely disclosed and therefore *371admitted into evidence, the jury would have awarded a lower and more appropriate verdict.
¶116 The $12.75 million judgment in favor of Mr. Jones includes $2,433,006 for future medical-related care and $10 million for noneconomic damages. Considering the record on review, which includes nonadmitted evidence due to the late-proffered matters, it appears that this judgment is exaggerated. Nevertheless, I agree with Justice González that the judge in this case appropriately exercised her discretion in managing the trial and the evidence, given the City’s lack of diligence. The City’s taxpayers are left in an unfortunate position — having no avenue to seek a lower, more fitting judgment. The lesson from this case is the importance of timely discovery and the great costs an unfortunate client may pay as a consequence of a court’s enforcement of the rules.